 

sa DR wm FP WH Bw

10
11
12
13
14

15.

16
17
18
19
20
21
22
23
24
25
26

Case 2:15-cv-00194-JLR Document 189 Filed 08/28/19 Page 1 of 4

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED CAPITAL FUNDING
CORPORATION,

Plaintiff,
VS,
ERICSSON, INC.,

Defendant.

 

ERICSSON, INC.,
Third-Party Plaintiff, .
VS.

KYKO GLOBAL, INC.,

Third-Party Defendant.

 

 

 

 

STIPULATION AND ORDER FOR DISMISSAL - I
No. 2:15-cv-00194.JLR.

NO. 2:13-cv-00194-JLR

STIPULATION AND [EROPOSED
ORDER FOR DISMISSAL, WITH
PREJUDICE

 

GORDON REES SCULLY
MANSUKHANI, LLP

701 Sth Avenue, Suite 2100
Seattle, WA 98104

Telephone: (206) 695-5111
Facsimile: (206) 689-2822

 

 
 

wn Se WY we

sO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:15-cv-00194-JLR Document 189 Filed 08/28/19 Page 2 of 4

STIPULATION
Plaintiff United Capital Funding Corp, (“United”), and Defendant, Ericsson, Inc.
(“Ericsson”) by and through their respective undersigned counsel, pursuant to the Court’s Order

on Notice of Settlement (D.E. 188), stipulate and agree as follows:

1. United and Ericsson agree that all claims and counterclaims asserted or that could
be asserted between the parties in respect to the subject matter of this action shall be voluntarily
dismissed, with prejudice.

2, As part of their settlement, United and Ericsson agree that they each shall bear

their own attorneys’ fees and costs incurred in this action.

WHEREFORE, Plaintiff United Capital Funding Corporation, and the Defendant,
Ericsson, Inc., hereby voluntarily dismiss this action, with prejudice.

Respectfully submitted August 28, 2019,

 

 

 

 

 

ULLMAN & ULLMAN, P.A. GORDON REES SCULLY
MANSUKHANL LLC
BY: _/s/ Michael W, Ullman BY: _/s/ Allen W. Estes, Hi
‘sf Jared A. Ullman /sf Sally Kim
Michael W. Uliman, Florida Bar No. 259667 Allen W. Estes, I], WSBA #34526
Jared A. Ullman, Florida Bar No. 90500 Sally Kim, WSBA #35289
7700 West Camino Real, Suite 401 701 Fifth Avenue, Suite 2100
Boca Raton, FL 33433 _ Seattle, Washington 98104
Telephone: (561) 338-3535 . * Telephone: (206) 695-5127
Facsimile; (561) 338-3581 Facsimile: (206) 689-2822
michael ullman@uulaw.net aestes@grsm.com
jared.ullman@uulaw.net sallykim@ersm.com
Co-Counsel for United Capital Funding Co-Counsel for United Capital
Corp. Funding Corp.
STIPULATION AND ORDER OF DISMISSAL - i GORDON REES SCULLY
No, 2:15-¢y-00194-JLR MANSUKH ANI, LLP
701 Sth Avenue, Suite 2100
Seattle, WA 98104

Telephone: (206) 695-5100
Facsimile; (206) 689-2822

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:15-cv-00194-JLR Document 189 Filed 08/28/19 Page 3 of 4

DAVIS ROTHWELL EARLE & XOCHIHUA

BY: __sASuzanne K. Pierce
Suzanne K. Pierce, WSBA #22722
520 Pike Street, Suite 2500
Seattle, WA 98101
Tel: (206) 622-2295
spierce@davisrothwell.com
Counsel for Ericsson Inc.

ORDER

THIS CAUSE is before the Court upon the foregoing Stipulation for Dismissal, With
Prejudice (the “Joint Stipulation’) filed by Plaintiff United Capital Funding Corp. (“United”),
and Defendant Ericsson, Inc. (“Ericsson”), The Court has carefully considered the Joint
Stipulation, and is otherwise advised in the premises, and the Court hereby reiterates that Kyko
Global, Inc., was previously voluntarily dismissed by Ericsson, and is no longer a party to this
lawsuit. |

Accordingly, it is ORDERED as follows:

1. The Joint Stipulation is hereby GRANTED.

2. The action is hereby dismissed, with prejudice.

3. United and Ericsson shall each bear their own attorneys’ fees and costs incurred

in this action,

Dated this UH day of jh a ah » 2019,

THE HONORABLE JAMES L. ROBART
United States District Court Judge

 

 

STIPULATION AND ORDER OF DISMISSAL - 2 GORDON REES SCULLY
No. 2:15-cv-00194-JLR MANSUKHANI, LLP
. 701 5th Avenue, Suite 2100
Seattle, WA 98104

Telephone: (206) 695-5100
Facsimile: (206) 689-2822

 

 

 
